  Case 3:18-cv-00428-DMS-MDD Document 468 Filed 09/18/19 PageID.8420 Page 1 of 4




 1 JOSEPH H. HUNT                             ADAM L. BRAVERMAN
   Assistant Attorney General                 United States Attorney
 2 SCOTT G. STEWART                           SAMUEL W. BETTWY
   Deputy Assistant Attorney General          Assistant U.S. Attorney
 3 WILLIAM C. PEACHEY                         California Bar No. 94918
   Director                                   Office of the U.S. Attorney
 4 Office of Immigration Litigation           880 Front Street, Room 6293
   U.S. Department of Justice                 San Diego, CA 92101-8893
 5 WILLIAM C. SILVIS                          619-546-7125
   Assistant Director                         619-546-7751 (fax)
 6 Office of Immigration Litigation
   SARAH B. FABIAN
 7 Senior Litigation Counsel
   NICOLE N. MURLEY
 8 Senior Litigation Counsel
   Office of Immigration Litigation
 9 U.S. Department of Justice
   Box 868, Ben Franklin Station
10 Washington, DC 20044
   Telephone: (202) 616-0473
11
12 Attorneys for Federal Respondents-Defendants
13                               UNITED STATES DISTRICT COURT
14                            SOUTHERN DISTRICT OF CALIFORNIA
15 MS. L, et al.,
16                                            Case No. 18cv428 DMS MDD
                    Petitioners-Plaintiffs,
17                                            DEFENDANTS’ MOTION TO FILE
          vs.
18                                            OVERLENGTH BRIEF
   U.S. IMMIGRATION AND CUSTOMS
19 ENFORCEMENT, et al.,
20             Respondents-Defendants.
21
22
23
24
25
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 468 Filed 09/18/19 PageID.8421 Page 2 of 4




1        Pursuant to Local Rule 7.1(h), Defendants respectfully request leave to file a 12
2 page Memorandum in support of their Reply in Support of Defendants’ Motion to
3 Exclude Plaintiffs’ Exhibits, and submit that the additional 2 pages is necessary to fully
4 address the arguments set forth in Plaintiffs’ Opposition. Counsel for Plaintiffs
5 informed Defendants that Plaintiffs do not oppose the request to file an overlength
6 Memorandum.
7        A proposed order accompanies this motion.
8
9 DATED: September 18, 2019               Respectfully submitted,
10
                                          JOSEPH H. HUNT
11                                        Assistant Attorney General
                                          SCOTT G. STEWART
12                                        Deputy Assistant Attorney General
13                                        WILLIAM C. PEACHEY
                                          Director
14
                                          WILLIAM C. SILVIS
15                                        Assistant Director
16
                                          /s/ Nicole N. Murley
17                                        NICOLE MURLEY
                                          Senior Litigation Counsel
18
                                          SARAH B. FABIAN
19                                        Senior Litigation Counsel
                                          Office of Immigration Litigation
20
                                          Civil Division
21                                        U.S. Department of Justice
                                          P.O. Box 868, Ben Franklin Station
22
                                          Washington, DC 20044
23                                        (202) 616-0473
                                          (202) 616-8962 (facsimile)
24
                                          Nicole.Murley@usdoj.gov
25
26                                        ADAM L. BRAVERMAN
                                          United States Attorney
27                                        SAMUEL W. BETTWY
28
                                               1
                                                                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 468 Filed 09/18/19 PageID.8422 Page 3 of 4




1                                    Assistant U.S. Attorney
2                                    Attorneys for Respondents-Defendants
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
                                                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 468 Filed 09/18/19 PageID.8423 Page 4 of 4




1                             CERTIFICATE OF SERVICE
2 IT IS HEREBY CERTIFIED THAT:
3
         I, the undersigned, am a citizen of the United States and am at least eighteen years
4
  of age. My business address is Box 868, Ben Franklin Station, Washington, DC 20044.
5
  I am not a party to the above-entitled action. I have caused service of the accompanying
6
  DEFENDANTS’ MOTION TO FILE OVERLENGTH BRIEF on all counsel of
7
  record, by electronically filing the foregoing with the Clerk of the District Court using
8
  its ECF System, which electronically provides notice.
9
10        I declare under penalty of perjury that the foregoing is true and correct.
11
          DATED: September 18, 2019                s/ Nicole N. Murley
12                                                 Nicole N. Murley
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                                                                             18cv428 DMS MDD
